PECKHAM, J., reads for granting motion.
All concur.
Ordered, that the Supreme Court be requested to return the remittitur herein to the court, and when so returned, it is further ordered, that the remittitur be amended by providing that the judgments of the General and Special Terms be reversed and a new trial ordered, unless the plaintiff stipulates and consents that the original judgment against the defendant be modified by deducting therefrom all sums excepting the amount of $3,000, with interest thereon from the commencement of this action, and in case the plaintiff so consents, then the judgment, as modified, is affirmed, without costs to the plaintiff in any court.